Citation Nr: 0109973	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a nervous 
disorder.

Entitlement to waiver of an overpayment of nonservice-
connected pension benefits in the original amount of 
$2,235.73.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an decision of the Department of 
Veterans Affairs (VA) Medical & Regional Office Center (RO) 
in Togus, Maine, which denied the veteran's application to 
reopen claims of service connection for nervous and back 
disorders.  The veteran perfected a timely appeal of these 
determinations to the Board.

In October 1996, the Board denied both issues on appeal.  The 
veteran filed a motion for reconsideration.  While that 
motion was pending, the veteran appealed to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims) (Court), which, in an April 1997 
order, dismissed the appeal on the basis that there was a 
pending motion for reconsideration of the Board decision.  In 
a decision dated later that same month, the veteran's motion 
for reconsideration was denied by direction of the Chairman 
of the Board.  

The veteran again appealed the Board's decision to the Court.  
In a memorandum decision, dated in August 1999, the Court 
vacated the Board's October 1996 decision with respect to the 
veteran's application to reopen a claim of service connection 
for a nervous disorder in light of the intervening decisions 
of the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and the Court in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  The Court thus remanded this issue to the 
Board for compliance with its memorandum decision.  In 
addition, as will be discussed below, in that same decision 
the Court affirmed the Board's denial of the veteran's back 
disability claim.

When this matter was before the Board in March 2000, it was 
remanded to the RO for, among other things, readjudication of 
his nervous disorder claim in light of those intervening 
decisions.  Thereafter, when this matter was again before the 
Board in August 2000, it was remanded in light of the 
veteran's June 2000 request to testify via video-conference 
at a hearing before a Member of the Board.  In December 2000, 
the veteran, accompanied by his representative, testified at 
a video-conference held before the undersigned Board Member.  
During the hearing, the veteran submitted evidence, 
accompanied by a waiver of RO consideration, to the 
undersigned Board Member.  This evidence will be considered 
by the Board in connection with the instant appeal.

On review of the file it is apparent that there is an 
additional appeal pending which has been overlooked.  In 
October 1992 the veteran was informed of an overpayment of 
nonservice-connected pension benefits in the amount of 
$2,235.73.  He requested waiver of collection of the 
overpayment, and this was denied in February 1993.  His 
notice of disagreement was received in March 1993, a 
statement of the case was issued in May 1993, and his 
substantive appeal was received in November 1993.  No further 
action has been taken with respect to that appeal, although 
additional overpayment amounts have been declared, and a 
partial waiver granted.  This issue will be remanded, as 
additional development is needed.

Finally, in the March 2000 remand, the Board noted that, in 
its August 1999 decision, the Court had affirmed the Board's 
denial of the veteran's application to reopen his claim of 
service connection for a back disorder and indicated that the 
matter was thus no longer on appeal.  Recently, however, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  This law provides, among 
other things, that any veteran whose claim was denied or 
dismissed by VA, the Court or the Federal Circuit from July 
14, 1999, to November 9, 2000, on the basis that it was not 
well grounded, as that term was formerly used in 38 U.S.C.A. 
§ 5107(a) (1999), may have his or her claim readjudicated 
under the new law.  In this case, although in October 1995 
the RO held that no new and material evidence had been 
received sufficient to reopen his claim of service connection 
for residuals of a back injury, in the November 1995 
notification letter, the RO explained that it reached that 
determination because the veteran's claim for this benefit 
was not well grounded.  Thereafter, in an October 1996 
decision, the Board agreed that new and material evidence had 
not been submitted and denied the claim on that basis.  In 
the August 1999 decision, the Court affirmed the Board's 
decision on the basis that the veteran's back claim was "not 
well grounded as a matter of law."  In the light of the 
newly enacted statute, the veteran is hereby advised that if 
he wishes to have his claim of service connection for 
residuals of a back injury readjudicated pursuant to the new 
law, he must affirmatively communicate that intent, and his 
request must be received by VA no later than November 9, 
2002.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  In a May 1989 rating action, the RO denied service 
connection for atypical anxiety disorder with depressive 
features; the veteran was provided notice of the decision and 
of his appellate rights, and did not appeal.

2.  Evidence added to the record since the May 1995 rating 
decision that denied the veteran's claim of entitlement to 
service connection for atypical anxiety disorder with 
depressive features is so significant that it must be 
considered in order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1989 decision, which denied the 
veteran's claim of service connection for atypical anxiety 
disorder with depressive features, is final.  38 U.S.C. § 
4005 (1988); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129 (1989).

2.  Evidence received since the May 1995 RO rating decision 
is new and material; the claim of entitlement to service 
connection for psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1989 rating action, the RO denied service connection 
for atypical anxiety disorder with depressive features.  The 
evidence of record at the time of that determination included 
the available service medical records; the report of an 
October 1973 VA general medical examination; a June 1988 
private medical report; and a January 1989 VA outpatient 
psychiatric evaluation report.

The service medical records show that, at service entry, the 
veteran reported suffering from "depression or excessive 
worry."  The balance of the available service medical 
records is negative for any complaints or findings of 
psychiatric problems.  Thereafter, the veteran was examined 
in October 1973 in connection with his claim of service 
connection for other disabilities; the examination report is 
negative for any complaints or findings of psychiatric 
problems.  The June 1988 report was prepared by Dr. Dan J. 
Peterman, a psychologist, who indicated that he had been 
treating the veteran since March 1988.  Dr. Peterman did not 
offer a diagnosis of the veteran's condition; the report was 
apparently submitted in support of the veteran's then pending 
claim of entitlement to nonservice-connected benefits.  The 
January 1989 VA psychiatric examination report reflects that 
the physician discussed the veteran's in-service and post-
service psychiatric history and diagnosed him as having 
chronic, severe, atypical anxiety disorder with depressive 
features, as well as a history of alcohol dependence, in long 
remission.  Based on the above evidence, in May 1989, the RO 
granted entitlement to nonservice-connected pension benefits; 
in doing so, it denied service connection for atypical 
anxiety disorder with depressive features.  In June 1989, the 
RO notified the veteran of the decision; however, he did not 
appeal.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the May 1989 rating decision, it became final based 
on the evidence then of record.  38 U.S.C. § 4005 (1988); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.129 (1989).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by regulation, new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Instead, the Federal Circuit, reviewing the history 
of 38 C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, concluded 
that the definition emphasized the importance of a complete 
record rather than a showing that the evidence would warrant 
a revision of a previous decision.  Id. at 1363.

Evidence associated with the claims file since the May 1989 
rating action includes an August 1990 VA psychiatric 
examination; May 1995 letters from the veteran's private 
pharmacist, Fred Goodnow, Jr., as well as from two of his 
former physicians, Drs. Allen F. Langhorne and Norman 
Bronchu; pertinent private medical records, dated from March 
1975 to June 2000; transcripts of the veteran's testimony at 
hearings held in June 1996 before a hearing officer at the RO 
and in December 2000 before the undersigned Board Member; and 
statements and written argument submitted by the veteran and 
his attorney.  

Of particular significance are the two May 1995 medical 
statements; Dr. Peterman's December 1996 report; Dr. Brian 
Rines June 2000 report; and the veteran's hearing testimony.  
In the May 1995 statements, each of the physicians reports 
treating the veteran for psychological problems in the early 
1970s.  Further, in the December 1996 and June 2000 reports, 
Drs. Peterman and Rines each essentially opined that the 
veteran's psychiatric disabilities were related to his period 
of military service.  In his December 1996 report, Dr. 
Peterman diagnosed the veteran as having a mixed anxiety 
depressive disorder; anxiety disorder, not otherwise 
specified; and possibly a personality disorder.  In the June 
2000 report, Dr. Rines indicated that the veteran developed a 
chronic diagnosable anxiety disorder with depression during 
service.  In addition, in his hearing testimony, the veteran 
reported that he received in-service treatment for 
psychiatric problems while stationed in Alaska.  Further, he 
testified that he had an anxiety disorder during service and 
that the condition had been chronic since that time.

The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim, especially in light of the basis of the RO's May 1989 
decision.  Having determined that new and material evidence 
has been added to the record, the veteran's claim for service 
connection for a nervous disorder is reopened.

As a final point, as discussed above, the veteran states that 
he received in-service treatment for his psychiatric 
disability while stationed in Alaska.  Indeed, in its August 
1999 decision, the Court specifically noted that records of 
the veteran's reported in-service care for psychiatric 
problems had not been associated with the claims folder.    


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for psychiatric 
disability is reopened; the appeal is granted to this extent 
only.



REMAND

For the reasons set forth below, the veteran's reopened claim 
of service connection for psychiatric disability must be 
remanded for additional development and adjudication.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

As discussed above, the veteran reports that pertinent in-
service records of his treatment for psychiatric problems 
while he was stationed in Alaska have not been associated 
with the claims folder.  In this regard, the Board observes 
that, during the December 2000 hearing, the veteran testified 
that that period commenced in approximately April or May 
1971.  In light of the Federal Circuit's decision in Hayre, 
on remand, the Board concludes that the RO should make 
another request for the veteran's outstanding service medical 
records, and particularly, those corresponding to the period 
in which he was stationed in Alaska.  Mental hygiene records 
are stored separately and must be specifically requested.  
See VA Adjudication Procedure Manual M21-1, Part 3, para. 
4.17f(2).  In addition, during his June 2000 hearing, the 
veteran testified that he was receiving treatment for this 
condition from Drs. Peterman and Rines as well as a Dr. 
Snead.  Thus, on remand, the RO must associate and consider 
any pertinent outstanding records and reports of the 
veteran's treatment from these private examiners.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).

Further, during the course of this appeal, the veteran has 
not been afforded a VA psychiatric examination.  In light of 
the recently enacted law, the veteran's statements and the 
medical evidence of record, the Board concludes that this 
claim must be remanded to afford the veteran such an 
examination.  In the examination report, the examiner must 
offer an opinion, subsequent to his or her review of the 
record, as to whether it is at least as likely as not that 
the veteran has a psychiatric disability that is related to 
his military service.  See Pond v. West, 12 Vet. App. 341, 
346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  
Prior to scheduling this examination, however, all 
outstanding treatment records must be associated with the 
claims folder.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain any service medical, 
hospital, and mental hygiene records not 
already associated with the claims folder.  
This should specifically include any 
medical records dated while the veteran 
was stationed in Alaska during his period 
of active duty, a period that commenced in 
approximately April or May 1971.  If no 
such records are available, that fact 
should clearly be documented in the claims 
file, and the appellant should be informed 
in writing.

2.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for psychiatric problems from 
any facility or source identified by the 
veteran.  This should specifically include 
any outstanding records of the veteran's 
pertinent treatment by Drs. Peterman, 
Rines and Snead.  The aid of the veteran 
and his representative in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination reports.  All necessary 
tests should be conducted.  The examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that any psychiatric disability found to 
be present is related to the veteran's 
period of military service.  In offering 
this assessment, the examiner should 
comment on Dr. Peterman's December 1996 
report as well as Dr. Rines' June 2000 
report.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in 
legible reports.

4.  The veteran should be furnished a 
Financial Status Report (VA Form 4-5655) 
and afforded the opportunity to provide 
current income and expense data.

5.  The RO should issue a supplemental 
statement of the case with reference to 
the waiver issue, detailing which 
overpayment is on appeal and which is 
not, and to which overpayment the partial 
waiver has been granted.  The veteran 
should be informed that later 
overpayments are not currently on appeal.

6.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 



